Exhibit 10.1

THIRD AMENDMENT TO LOAN
AND SECURITY AGREEMENT


This THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is dated
as of December 8, 2014, by and among, on the one hand, WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), CITIZENS
BUSINESS CAPITAL, f/k/a RBS Citizens Business Capital, a division of Citizens
Asset Finance, Inc., f/k/a RBS Asset Finance, Inc. (“Citizens”), and the other
lenders identified on the signature pages hereof (Wells Fargo, Citizens, and
such other lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as lead arranger (in such capacity, together with
its successors and assigns in such capacity, the “Lead Arranger”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as the
administrative agent (in such capacity, together with its successors and assigns
in such capacity, “Agent”) for the Lenders and the Bank Product Provider, and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as trustee (in
such capacity together with its successors and assigns in such capacity,
“Trustee”) and as Collection Account Bank, and, on the other hand, NEWSTAR
BUSINESS FUNDING 2012-1, LLC, a Delaware limited liability company (“Borrower”),
and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability company
(“Servicer”).


WITNESSETH:


WHEREAS, Borrower, Servicer, the Lenders, Agent, and Trustee are parties to that
certain Loan and Security Agreement, dated as of December 7, 2012, as amended by
that certain Joinder Agreement and First Amendment to Loan and Security
Agreement, dated as of April 1, 2014, and as amended by that certain Second
Amendment to Loan and Security Agreement, dated as of May 5, 2014 (as amended,
the “Loan Agreement”);


WHEREAS, Borrower and Servicer have requested that Agent and the Lenders agree
to (i) extend the Maturity Date, (ii) increase the Maximum Revolver Amount under
the Loan Agreement, and (iii) amend certain provisions of the Loan Agreement, in
each case, in accordance with the terms and conditions hereof;


WHEREAS, Agent and the Lenders have agreed to (i) extend the Maturity Date, (ii)
increase the Maximum Revolver Amount under the Loan Agreement, and (iii) amend
the Loan Agreement, in each case, subject to the terms and conditions set forth
herein; and


WHEREAS, Agent and the Lenders hereby direct the Trustee to join in executing
this Amendment;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:





--------------------------------------------------------------------------------



SECTION 1. Defined Terms. Unless otherwise defined herein, all capitalized terms
used herein have the meanings assigned to such terms in the Loan Agreement, as
amended hereby.


SECTION 2. Amendments.


(a)    Upon the Third Amendment Effective Date (as defined below), the following
definitions set forth in Section 1.1 of the Loan Agreement shall be deleted in
their entirety and replaced, respectively, as follows:
“‘Available Increase Amount’ means, as of any date of determination, an amount
equal to the result of (a) $190,000,000 minus (b) the aggregate principal amount
of Increases to the Commitments made pursuant to Section 2.2 of this Agreement
after the Third Amendment Effective Date.
“‘Borrowing Base’ means, as of any date of determination, the result of:
(a)    85% of the aggregate outstanding balance of Eligible Portfolio Loans;
provided, that, with respect to any request for a Pre-Funded Advance, the
applicable proposed Portfolio Loan or Purchased Participation shall be assumed
to be an Eligible Portfolio Loan for purposes of calculating the Borrowing Base
as of the Funding Date for such Advance (but for the avoidance of doubt, from
and after the Portfolio Loan Origination Date for such Portfolio Loan or
Purchased Participation, it shall not continue to qualify as an Eligible
Portfolio Loan unless it has met the criteria therefor), plus
(b)    80% (or such lower advance rate as may be required by the Intercreditor
Agreement) of the aggregate outstanding balance of Eligible Split-Funded Loans;
provided, that, with respect to any request for a Pre-Funded Advance, such
proposed Portfolio Loan or Purchased Participation shall be assumed to be an
Eligible Split-Funded Loan for purposes of calculating the Borrowing Base as of
the Funding Date for such Advance (but for the avoidance of doubt, from and
after the Portfolio Loan Origination Date for such Portfolio Loan or Purchased
Participation, it shall not continue to qualify as an Eligible Split-Funded Loan
unless it has met the criteria therefor), plus
(c)    50% of the Eligible Stretch Loan Fundings, minus
(d)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(d) of this Agreement.
“‘Letter of Credit Sublimit’ means, as of any date of determination, (a) with
respect to Letters of Credit, an amount equal to 10% of the aggregate
Commitments of all Lenders in effect on such date, and (b) as a further sublimit
thereof, with respect to Bankers’ Acceptances, an amount equal to 2% of the
aggregate Commitments of all Lenders in effect on such date. For purposes of
illustration, with assumed aggregate Commitments of $100,000,000, the Letter of
Credit Sublimit is equal to $10,000,000 for all Letters of Credit, and as a
sublimit thereof, $2,000,000 of such $10,000,000 may constitute Bankers’
Acceptances.



--------------------------------------------------------------------------------



“‘Maturity Date’ means the earliest of (a) the date that is the fifth
anniversary of the Closing Date, (b) the date that Borrower terminates the
Commitments pursuant to Section 2.4(a) of this Agreement, or (c) the date that
Agent or Required Lenders declare the principal of, and any and all accrued and
unpaid interest and fees in respect of, the Loans and all other Obligations
(other than the Bank Product Obligations) to be immediately due and payable
pursuant to Section 8.1 of this Agreement.
“‘Maximum Revolver Amount’ means (a) prior to the Maturity Date, $110,000,000,
as such amount may be increased by the amount of increases in the Commitments
made in accordance with Section 2.2 of this Agreement or decreased in accordance
with Section 2.4(b), and (b) from and after the Maturity Date, $0.”
(b)    Upon the Third Amendment Effective Date, the following definitions are
hereby added to Section 1.1 of the Loan Agreement in a manner that maintains
alphabetical order:


“‘Eligible Stretch Loan Fundings’ means, as of any date of determination, the
aggregate amount of all advances to Obligors under Stretch Loans (in excess of
the outstanding principal amount of Permitted Stretch Loans), to the extent each
of the following conditions is satisfied as to such advances: (a) each such
Stretch Loan, or portion thereof, would constitute a “Permitted Stretch Loan”
except that the applicable Portfolio Company has failed to maintain excess
availability under its borrowing base equal to or greater than the amount of
such Stretch Loan; (b) each such Stretch Loan, or portion thereof, does not
exceed the advance rates or other limitations set forth in the applicable
Portfolio Loan Documents; (c) each such Stretch Loan, or portion thereof, would
constitute a Preliminary Eligible Portfolio Loan but for its failure to comply
with clause (n) of the definition of Preliminary Eligible Portfolio Loan; and
(d) such advances are not in excess of five percent (5%) of the sum of the (i)
aggregate unpaid principal balance of the Preliminary Eligible Portfolio Loans
and (ii) aggregate unpaid principal balance of the Preliminary Eligible
Split-Funded Loans as of such date of determination.


“‘Third Amendment Effective Date’ means December 8, 2014.”


(c)    Upon the Third Amendment Effective Date, Section 2.2(a) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:


“(a)    At any time from and after the Third Amendment Effective Date, and so
long as Borrower has at no time reduced the Commitments pursuant to Section
2.4(b), at the option of Borrower (but subject to the conditions set forth in
Section 2.2(b) below), the Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the
Commitments and the Maximum Revolver Amount not to exceed the Available Increase
Amount (each such increase, an “Increase”). Agent shall invite each Lender to
increase its Commitments (it being understood that no Lender shall be obligated
to increase its Commitments) in connection with a proposed Increase at the
interest margin proposed by Borrower, and if sufficient Lenders do not agree to
increase their Commitments in connection with such proposed Increase, then Agent
or Borrower may



--------------------------------------------------------------------------------



invite any prospective lender who is reasonably satisfactory to Agent and
Borrower to become a Lender in connection with a proposed Increase.
Additionally, for the avoidance of doubt, it is understood and agreed that in no
event shall the aggregate amount of the Increases to the Commitments after the
Third Amendment Effective Date exceed $190,000,000 and the Maximum Revolver
Amount shall not exceed $300,000,000.”


(d)    Upon the Third Amendment Effective Date, each of Exhibit B-1 and Revised
Schedule C-1 to the Loan Agreement is hereby deleted in its entirety and
replaced with Revised Exhibit B-1 and Second Revised Schedule C-1 to the Loan
Agreement, respectively, in the form attached hereto and incorporated herein.
Borrower, Servicer, Agent, the Lenders, and Trustee hereby acknowledge and agree
that, as of the Third Amendment Effective Date, Second Revised Schedule C-1, in
the form attached hereto, accurately reflects the Commitments of the Lenders.


SECTION 3.    Representations, Warranties and Covenants of Each of Borrower and
Servicer. Each of Servicer and Borrower represents and warrants to the Lenders
and Agent and agrees that:
(a)    the representations and warranties contained in the Loan Agreement (as
amended hereby) and the other outstanding Loan Documents are true and correct in
all material respects at and as of the date hereof as though made on and as of
the date hereof, except (i) to the extent specifically made with regard to a
particular date and (ii) for such changes as are a result of any act or omission
specifically permitted under the Loan Agreement (or under any Loan Document), or
as otherwise specifically permitted by the Lender Group;
(b)    on the Third Amendment Effective Date, after giving effect to this
Amendment, no Default or Event of Default will have occurred or be continuing;
(c)    the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by each of Servicer and Borrower, and this Amendment is a legal, valid
and binding obligation of each of Servicer and Borrower, enforceable against
such Person in accordance with its terms, except as the enforcement thereof may
be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law); and
(d)    the execution, delivery and performance of this Amendment do not conflict
with or result in a breach by Borrower or Servicer of any term of any material
contract, loan agreement, indenture or other agreement or instrument to which
such Person is a party or is subject.
SECTION 4.    Conditions Precedent to Effectiveness of Amendment. This Amendment
shall become effective as of the Third Amendment Effective Date upon
satisfaction of each of the following conditions:
(a)    Each of Servicer, Borrower, the Lenders, Agent, and Trustee shall have
executed and delivered to the Agent this Amendment and such other documents as
the Agent may reasonably request;



--------------------------------------------------------------------------------



(b)    Parent shall have executed a reaffirmation of guaranty in the form
attached hereto;
(c)    Borrower shall have executed and delivered to Agent a second amended and
restated Agent Fee Letter, in form and substance satisfactory to Agent;
(d)    Agent shall have received, in accordance with the terms and conditions of
the second amended and restated Agent Fee Letter, any and all fees due and
payable to Agent, for its sole and separate account, as a result of the
transactions contemplated by this Amendment, which fees Borrower hereby agrees
(i) may be designated as Advances under the Loan Agreement, and (ii) may be
charged to the Loan Account as Obligations;
(e)    Borrower shall have delivered to Agent updated pro forma Projections in
accordance with Section 9.12(c) of the Loan Agreement for Servicer, Borrower and
Borrower’s Subsidiaries evidencing compliance on a pro forma basis with Sections
6.1(q), 6.1(r), and 6.1(s) of the Loan Agreement, for the 4 fiscal quarters (on
a quarter-by-quarter basis) immediately following the Third Amendment Effective
Date;
(f)    Agent shall have received a certificate from an authorized representative
of Borrower and Servicer attesting to the resolutions adopted by the Board of
Directors of Parent, as (i) sole member of Servicer, and (ii) designated manager
of Borrower, authorizing the execution, delivery and performance by Borrower and
Servicer of this Amendment and the other Loan Documents to be delivered in
connection herewith;
(g)    Citizens shall have received (i) an amended and restated Revolving Credit
Note, in form and substance satisfactory to Citizens, reflecting the Increase to
Citizens’ Commitment as of the Third Amendment Effective Date, (ii) an amended
and restated fee letter, in form and substance satisfactory to Citizens, and
(iii) in accordance with the terms and conditions of the amended and restated
fee letter for Citizens, any and all fees due and payable to Citizens, for its
sole and separate account, as a result of the terms and conditions of this
Amendment, which fees Borrower hereby agrees (A) may be designated as Advances
under the Loan Agreement, and (B) may be charged to the Loan Account as
Obligations; and
(h)    All legal matters incident to the transactions contemplated hereby shall
be reasonably satisfactory to counsel for the Agent.
SECTION 5.    Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.
SECTION 6.    Costs and Expenses. Borrower hereby affirms its obligation under
the Loan Agreement to reimburse the Agent and each Lender for all Lender Group
Expenses paid or incurred by the Agent or any Lender in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses of attorneys for the Agent
and each Lender with respect thereto.



--------------------------------------------------------------------------------



SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUCTED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.
SECTION 8. Effect of Amendment; Reaffirmation of Loan Documents. (a) The parties
hereto agree and acknowledge that (i) nothing contained in this Amendment in any
manner or respect limits or terminates any of the provisions of the Loan
Agreement or the other outstanding Loan Documents other than as expressly set
forth herein and (ii) the Loan Agreement (as amended hereby) and each of the
other outstanding Loan Documents remain and continue in full force and effect
and are hereby ratified and reaffirmed in all respects. Upon the effectiveness
of this Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.
(b)    Execution of this Amendment by the Lenders and Agent (i) shall not
constitute a waiver of any Default or Event of Default that may currently exist
or hereafter arise under the Loan Agreement, (ii) shall not impair, restrict or
limit any right or remedy of the Lenders or Agent with respect to any Default or
Event of Default that may now exist or hereafter arise under the Loan Agreement
or any of the other Loan Documents, and (iii) shall not constitute any course of
dealing or other basis for altering any obligation of Borrower or Servicer, or
any right, privilege or remedy of the Lenders and Agent under the Loan Agreement
or any of the other Loan Documents.


SECTION 9. Headings. Section headings in this Amendment are included herein for
convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.
SECTION 10. Release. EACH OF SERVICER AND BORROWER HEREBY ACKNOWLEDGES THAT AS
OF THE DATE HEREOF IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS‑COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF BORROWER’S LIABILITY TO REPAY THE OBLIGATIONS OR
TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS, AGENT,
TRUSTEE, OR THEIR RESPECTIVE AFFILIATES, PARTICIPANTS OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR ATTORNEYS. EACH OF SERVICER AND
BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
LENDERS, AGENT, TRUSTEE, THEIR RESPECTIVE AFFILIATES AND PARTICIPANTS, AND THEIR
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SERVICER OR BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST



--------------------------------------------------------------------------------



LENDERS, AGENT, TRUSTEE, OR THEIR RESPECTIVE PREDECESSORS, AGENTS, OFFICERS,
DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM THE LIABILITIES, THE EXERCISE OF ANY
RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT. EACH OF SERVICER AND BORROWER
HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN
EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE INSTITUTION OR
PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR
DEMANDS OF ANY NATURE AGAINST LENDERS, AGENT, TRUSTEE, THEIR RESPECTIVE
AFFILIATES AND PARTICIPANTS, OR THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS,
OFFICERS, DIRECTORS, EMPLOYEES, AND PERSONAL AND LEGAL REPRESENTATIVES ARISING
ON OR BEFORE THE DATE HEREOF OUT OF OR RELATED TO LENDERS’, AGENT’S, OR
TRUSTEE’S ACTIONS, OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING,
ENFORCING, MONITORING, COLLECTING OR ATTEMPTING TO COLLECT THE OBLIGATIONS OF
BORROWER TO LENDERS AND AGENT, WHICH OBLIGATIONS ARE EVIDENCED BY THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


[Remainder of page intentionally left blank with signature pages immediately to
follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
BORROWER:
NEWSTAR BUSINESS FUNDING 2012-1, LLC, a Delaware limited liability company, as
Borrower
 
 
 
By:
NEWSTAR FINANCIAL, INC.,
 
 
its designated manager
 
 
 
 
 
 
 
 
By:  /s/ JOHN KIRBY BRAY
 
 
Name:  John Kirby Bray
 
 
Title: Chief Financial Officer
 
 
 
 
SERVICER:
NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability company, as initial
Servicer
 
 
 
By:
NEWSTAR FINANCIAL, INC.,
 
 
its sole member
 
 
 
 
 
 
By: /s/ JOHN KIRBY BRAY
 
 
Name: John Kirby Bray
 
 
Title: Chief Financial Officer
 
 
 
 
TRUSTEE:
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as initial
Trustee and Collection Account Bank
 
 
 
 
 
By:
/s/ TOBY ROBILLARD
 
Name:
Toby Robillard
 
Title:
Vice President
 
 
 
 
AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent, Issuing Bank, Swing Lender, and as a
Lender
 
 
 
 
 
By:
/s/ GINGER H. BROWN
 
Name:
Ginger H. Brown
 
Title:
Senior Vice President
 
 
 
[continued on next page]




--------------------------------------------------------------------------------



LENDER:
CITIZENS BUSINESS CAPITAL, f/k/a RBS Citizens Business Capital, a division of
Citizens Asset Finance, Inc., f/k/a RBS Asset Finance, Inc., as a Lender
 
 
 
 
 
 
 
 
By:
/s/ DONALD B.LEWIS
 
Name:
Donald B. Lewis
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------



Reaffirmation of Guaranty


The undersigned (“Guarantor”) hereby (i) consents and agrees to the terms and
provisions of the foregoing Amendment and each of the transactions contemplated
thereby and confirms and agrees that all references in the Loan Documents to the
“Loan Agreement” shall mean the Loan Agreement as amended by the foregoing
Amendment, and (ii) agrees that the Limited Continuing Guaranty (the
“Guaranty”), dated as of December 7, 2012, executed by Guarantor, in favor of
Agent, remains in full force and effect and continues to be the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms.


Furthermore, Guarantor hereby agrees and acknowledges that (a) the Guaranty is
not subject to any claims, defenses or offsets, (b) nothing contained in the
foregoing Amendment shall adversely affect any right or remedy of Agent or any
Lender under the Guaranty or any agreement executed by Guarantor in connection
therewith, (c) the execution and delivery of the foregoing Amendment or any
agreement entered into by Agent or any Lender in connection therewith shall in
no way reduce, impair or discharge any obligations of Guarantor pursuant to the
Guaranty and shall not constitute a waiver by Agent or any Lender of any of
Agent’s or such Lender’s rights against Guarantor under the Guaranty, (d) the
consent of Guarantor is not required to the effectiveness of the foregoing
Amendment, and (e) no consent by Guarantor is required for the effectiveness of
any future amendment, modification, forbearance or other action with respect to
the Loan Agreement or any present or future Loan Document (other than the
Guaranty executed by Guarantor).




 
 
 
 
 
 
NEWSTAR FINANCIAL, INC.,
a Delaware corporation, as Guarantor
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ JOHN KIRBY BRAY
 
 
 
 
 
 
Name:
John Kirby Bray
 
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 










--------------------------------------------------------------------------------



Revised Exhibit B-1


Form of Borrowing Base Certificate


[See attached]









--------------------------------------------------------------------------------



Second Revised Schedule C-1


Commitments


Lender
Total Commitment
Wells Fargo Bank, National Association




$75,000,000.00


Citizens Business Capital


$35,000,000.00


 
 
 
 
 
 
All Lenders


$110,000,000.00






